Order, Supreme Court, New York County, entered on May 3, 1976, granting defendants-respondents’ motions to dismiss the amended complaint herein, unanimously reversed, on the law, motions denied and amended complaint reinstated. Appellant shall recover of respondents one bill of $60 costs and disbursements of this appeal. We cannot agree with Special Term’s conclusion that the amended pleading was factually deficient. The amended complaint does comply with the "special provisions in subdivision (b) of 3016 [which] constitute no more than a directive that the 'transactions and occurrences’ constituting the 'wrong’ shall be pleaded in sufficient 'detail’ to give adequate notice thereof’. (Foley v D’Agostino, 21 AD2d 60, 64.) The fraud, as alleged, which plaintiff claims led to its being deprived of the fees agreed to by defendant Hemingway and customarily paid by those engaging her services, provides all defendants with adequate notice of the purportedly wrongful transactions and occurrences complained of. The specific fraud attributable to certain of the defendants is chargeable to all by virtue of the conspiracy alleged. Defendants’ claims based upon the alleged illegality of the underlying agreement and public policy considerations cannot properly be passed upon on the present inadequate state of the record. Concur—Murphy, J. P., Lupiano, Birns, Capozzoli and Lane, JJ.